DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/18/2022 has been entered.
 

Response to Amendment
This office action is in response to communications filed 11/18/2022 and 10/14/2022.  Claims 1-8 are pending.

Response to Arguments
Applicant's arguments filed 11/18/2022 and 10/14/2022 have been fully considered but they are not persuasive. 

On 10/14/2022, the applicant argues that Lo and Edanami do not teach  a bird’s eye view image from the sky and rather from images from the camera’s point of view.  
In response to the arguments, the examiner respectfully disagrees.  Chinomi discloses generate a bird’s eye view image which is an image looking down from the sky or from above (Page 3, paragraph 0030).  Lo discloses the bird’s eye view image with a view from above or looking down from the sky (Figure 2, image to the far right, paragraph 0026).  
On 11/18/2022, the applicant argues that  that the combination does not teach  in response to detecting an object approaching the host vehicle, change a visual appearance of a notification indicating presence of the object in the combined image           
In response to the arguments, the examiner respectfully disagrees. Chinomi discloses  in response to detecting an object approaching the host vehicle, change a visual appearance of a notification indicating presence of the object in the combined image (Page 4-5, paragraph 0047-0049, 0053, Figure 9 – discloses a frame or colored by a different color ).  
Lo discloses in response to detecting an object approaching the host vehicle, change a visual appearance of a notification indicating presence of the object (Page 3, paragraph 0044 – changing frame color from green to red).  
The applicant did not argue claim 4, but the examiner is providing the rejection as it is met by Chinomi and Lo. Chinomi discloses wherein the processor is further configured to draw, when the object in the combined image is approaching the host vehicle, on the combined image, a mark indicating the presence of the object approaching the host vehicle as the notification,  and change the color of the mark to indicate that the object is approaching the host vehicle (Figure 9, Page 5, paragraph 0047-0049, 0053).    Lo discloses when the object is approaching the host vehicle, a mark indicating the presence of the object approaching the host vehicle as the notification change the color of the mark to indicate that the object is approaching the host vehicle (Page 3, paragraph 0044).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over 
Chinomi et al (US 2006/0274147 and hereafter referred to as “Chinomi”) in view of  Edanami (US 2007/0279493 ) and Lo et al (US 2013/0054086 and hereafter referred to as “Lo”).
Regarding Claim 1, Chinomi discloses a driving support device, comprising:
 a rear-lateral side monitoring camera configured to photograph a rear-lateral side direction of a host vehicle (Page 2, paragraph 0024); 
a plurality of periphery monitoring cameras each configured to photograph a periphery of the host vehicle (Page 2, paragraph 0024); 
a processor (Page 2, paragraph 0023) configured to acquire a rear-lateral side direction image which is an image of the rear-lateral side direction of the host vehicle photographed by the rear-lateral side monitoring camera, and periphery images which are images of the periphery of the host vehicle photographed by the plurality of periphery monitoring cameras (Figure 1-2, Page 2, paragraph 0024); and 
a display device configured to display an image (Figure 1, 2, Figure 4), wherein the processor is configured to: 
generate a bird's-eye view image generate a bird’s eye view image which is an image looking down from the sky around the host vehicle from the periphery images acquired from the plurality of periphery monitoring cameras (Page 2-3, paragraph 0029-0030, 0037), 
generate a rear-lateral side converted image  acquired from the rear-lateral side monitoring camera (Page 2, paragraph 0025); and 
generate a combined image in which the generated cropped bird's-eye view image and the generated rear image are arranged (Figure 4), and control the display device such that the generated combined image is displayed by the display device (Figure 4),
in response to detecting an object approaching the host vehicle, change a visual appearance of a notification indicating presence of the object in the combined image (Page 4-5, paragraph 0047-0049, 0053, Figure 9).  
Chinomi does not disclose generate a cropped bird's-eye view image by cropping an image of a cropping range including a blind spot range from the generated bird's-eye view image and , generate a rear-lateral side converted image by converting the rear-lateral side direction image acquired from the rear-lateral side monitoring camera into an image in which left and right are inverted, generate a combined image in which the generated cropped bird's-eye view image and the generated rear-lateral side converted image are arranged.
Edanami discloses generate a bird's-eye view image around the host vehicle from the periphery images acquired from the plurality of periphery monitoring cameras  and only a part of the host vehicle from the generated bird’s eye view image (Page 4, paragraph 0056, Figure 4-6), generate a rear-lateral side converted image by converting the rear-lateral side direction image acquired from the rear-lateral side monitoring camera into an image in which left and right are inverted (Page 4, paragraph 0057), displaying the generated combined image of the bird’s eye image and the rear-lateral side converted image (Figure 4). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Chinomi to include the missing limitation as taught by Edanami in order determine  positional relationship between the vehicle and the obstacles (Page 2, paragraph 0058) as disclosed by Edanami.
The combination teaches generating a bird’s eye view image, generating a rear lateral side converted image, generating a combined image of the generated bird’s eye view image and the rear lateral side converted image and displaying the combined image.
The combination teaches that the has only a part of the host vehicle from the generated bird’s eye view image is silent on generate a cropped bird's-eye view image by cropping an image of a cropping range including a blind spot range from the generated bird's-eye view image.
Lo discloses generate a bird’s eye view image which is an image looking down from the sky (Figure 2, image to the far right, paragraph 0026), generate a cropped bird's-eye view image by cropping an image of a cropping range including a blind spot range from the generated bird's-eye view image and only a part of the host vehicle from the generated bird’s eye view image (Page 1-2, paragraph 0025, 0027, 0033, 0034, Page 1, paragraph 0008, Figure 4-6), displaying the generated cropped bird's-eye view image (Page 1-2, paragraph 0025), in response to detecting an object approaching the host vehicle, change a visual appearance of a notification indicating presence of the object (Page 3, paragraph 0044).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination to include the missing limitation as taught by Lo in order to prevent collision (Page 2, paragraph 0025-0027) as disclosed by Lo.
The combination therefore teaches generate a combined image in which the generated cropped bird's-eye view image and the generated rear-lateral side converted image are arranged and displaying the generated combined image.
Furthermore, in KSR International Co. Teleflex Inc., 82 USPQ2d 1385, 1395 (2007), the Court found that if all the claimed elements are known in the prior art then one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yield predictable results to one of ordinary skill before the effective filing date of the invention.  
Also, in KSR International Co. Teleflex Inc., 82 USPQ2d 1385, 1395 (2007), the Court found that if all the claimed elements are known in the prior art then one skilled in the art could have combined the elements as claimed by simple substitution of one element for another, and the combination would have yield predictable results to one of ordinary skill before the effective filing date of the invention.  
	Regarding Claim 2, Chinomi, Edanami, and Lo discloses all the limitations of Claim 1. Chinomi discloses wherein the processor is configured to issue, when the object is detected in the generated combined image, the notification indicating presence of the object in the combined image (Figure 8, Figure 9, Page 4-5, paragraph 0047-0049, 0053).    Lo discloses wherein the processor is configured to issue, when an object is detected in the generated cropped bird's-eye view image, a notification indicating presence of the object (Page 3, paragraph 0044).  See motivation to combine above.
 Regarding Claim 3, Chinomi, Edanami, and Lo discloses all the limitations of Claim 2. Chinomi discloses wherein the processor is configured to draw on the combined image a mark indicating the presence of the object as the notification (Figure 9, Page 4-5, paragraph 0047-0049, 0053).  
Regarding Claim 4, Chinomi, Edanami, and Lo discloses all the limitations of Claim 1. Chinomi discloses wherein the processor is further configured to draw, when the object in the combined image is approaching the host vehicle, on the combined image, a mark indicating the presence of the object approaching the host vehicle as the notification,  and change the color of the mark to indicate that the object is approaching the host vehicle (Figure 9, Page 5, paragraph 0047-0049, 0053).    Lo discloses when the object is approaching the host vehicle, a mark indicating the presence of the object approaching the host vehicle as the notification change the color of the mark to indicate that the object is approaching the host vehicle (Page 3, paragraph 0044). See motivation to combine above. 
Regarding Claim 5, Chinomi, Edanami, and Lo discloses all the limitations of Claim 2. Chinomi discloses further comprising a warning device configured to produce a sound, wherein the processor is configured to control the warning device such that the warning device produces a warning sound indicating the presence of the object as the notification (paragraph 0034).  
Regarding Claim 6, Chinomi, Edanami, and Lo discloses all the limitations of Claim 2. Chinomi discloses further comprising a warning device configured to produce a sound, wherein the processor is configured to control the warning device such that the warning device produces a warning sound indicating the presence of the object as the notification (paragraph 0034).  Lo discloses when the object is approaching the host vehicle, the warning device such that the warning device produces a warning sound indicating the presence of the object approaching the host vehicle as the notification (paragraph 0046).  See motivation to combine above.
Regarding Claim 7, Chinomi, Edanami, and Lo discloses all the limitations of Claim 1.  Lo discloses wherein the driving support device is configured to change the cropping range from which the processor crops the bird's-eye view image (paragraph 0025, 0027, 0034). See motivation above.  
Regarding Claim 8, Chinomi, Edanami, and Lo discloses all the limitations of Claim 1. Lo discloses wherein the driving support device is configured to change a viewpoint direction of the bird's- eye view image generated by the processor (Figure 4-Figure 6).   Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination to include the missing limitation as taught by Lo in order to provide accurate images based on the direction the driver is driving.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARZANA HOSSAIN whose telephone number is (571)272-5943. The examiner can normally be reached 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571-272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FARZANA HOSSAIN/Primary Examiner, Art Unit 2482                                                                                                                                                                                                        



November 28, 2022